Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 21, 2015

The Court of Appeals hereby passes the following order:

A16D0012. IN THE INTEREST OF: M. K., A CHILD (FATHER).

      On August 21, 2015, Codie Roy Khanamakhom filed an application for out-of-
time discretionary appeal in this termination of parental rights case. The trial court
entered an order terminating his parental rights on June 25, 2015. We, however, lack
jurisdiction to consider Khanamakhom’s application.
      To be valid, an application for discretionary appeal must be filed within 30
days after the entry of the appealable order, and this Court lacks jurisdiction to
consider an untimely application. See OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582 (420 SE2d 393) (1992). Although a party may request an extension of time for
filing a discretionary application, the motion must be made on or before the
application’s due date. See Court of Appeals Rule 31 (g). Here, Khanamakhom’s
application was filed after the statutory time period had expired, and this Court is
unable to accept an untimely application. Accordingly, we lack jurisdiction to review
the application, which is hereby DISMISSED.
      We note, however, that Khanamakhom contends he was unable to comply with
this statutory deadline because the trial court failed to serve his counsel with a copy
of the order termination his rights in a timely manner. If Khanamakhom did not
receive timely notice of the order, his remedy is to petition the trial court to vacate
and re-enter the order as a means of correcting the problem. Cambron v. Canal Ins.
Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980). The re-entry of the order will
begin anew the time for filing an application in this Court. See Cambron, supra.
Court of Appeals of the State of Georgia
                                     09/21/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.